Title: To George Washington from Colonel Robert Magaw, 6 April 1777
From: Magaw, Robert
To: Washington, George



Sir
Flat Bush Long Island [N.Y.] 6th Apl 1777.

By Major Williams I beg leave to represent to your Excellency the distressed Situation of many of the Officers now Prisoners of War on this Island[.] the distance from their Freinds, the loss of their Baggage at the time they were taken, & the length of their Captivity has rendered a number of them destitute of Common necessaries—their Circumstances must soon be extreamly disagreeable & even wretched unless relieved by remittances of their Pay or Otherwise.
I refer you to Major Williams for more perticular information & am your Excellencys most Obdt Hble Servant

Robt Magaw

